In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition involving an expedited election matter. It appeal’s from the records of this court that relator has not filed evidence and a brief, due August 15,1997, in compliance with S.Ct.Prac.R. X(9) and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.